third party communication none date of communication not applicable office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b03 slhall presp-120431-11 uilc date date to anne ronholm sbse technical advisor atti tag4 from christopher f kane branch chief branch income_tax accounting subject qualified_residence_interest questions this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent you have raised the following questions relating to sec_1_163-10t of the income_tax regulations and the rules in publication home mortgage interest_deduction issues question when a taxpayer has debt secured_by a qualified_residence but the debt exceeds the acquisition and or home equity debt limitations may the taxpayer use the exact_method in sec_1_163-10t of the regulations to determine the amount deductible as qualified_residence_interest and trace the debt in excess of the limitations to underlying expenditures as described in sec_1_163-10t question if a taxpayer may use the exact_method must an election also be made under sec_1_163-10t to treat the debt as not secured_by the qualified_residence in order to trace debt that exceeds the limitation to its underlying expenditures question if a taxpayer uses the simplified_method may the taxpayer allocate excess_interest under the interest tracing_rules of sec_1_163-8t without making an election under sec_1_163-10t to treat the debt as not secured_by a qualified_residence presp-120431-11 law and analysis background personal_interest became nondeductible under sec_163 as added by the tax_reform_act_of_1986 pub l stat the act sec_163 of the act however permitted deduction of qualified_residence_interest sec_163 was amended by the omnibus budget reconciliation act of obra to allow a deduction for qualified_residence_interest for up to dollar_figure of acquisition_indebtedness and dollar_figure of home_equity_indebtedness prior to amendment sec_163 generally permitted a deduction for qualified_residence_interest on indebtedness that did not exceed the basis of the residence and the cost of improvements and on certain indebtedness incurred for medical and educational_purposes proposed and temporary regulations sec_1_163-9t and sec_1_163-10t were issued under sec_163 on date shortly before the statute was revised by obra portions of these regulations relating to the limitations on the qualified_residence_interest deduction ie indebtedness not in excess of basis increased by certain medical and educational debt became obsolete when obra was enacted after the statute was changed the service issued notice_88_74 1988_2_cb_385 to provide guidance as to certain provisions of the revised statute in addition publication home mortgage interest_deduction was published to provide guidance with respect to the deduction the questions presented raise the issue of the extent to which the temporary regulations remain relevant to the calculation of qualified_residence_interest after the statutory changes for example although the limitation is now dollar_figure for acquisition_indebtedness and dollar_figure for home_equity_indebtedness rather than indebtedness not in excess of basis increased by certain medical and educational debt the general methodologies provided in the regulations are still applicable if modified to reflect the new limitations for example the regulations provided that average balances of indebtedness were to be used to figure the deduction sec_1_163-10t and provided guidance as to acceptable methods of determining average balances in addition the regulations define qualified_residence sec_1_163-10t and secured_indebtedness sec_1_163-10t many of these rules are included in publication presp-120431-11 sec_1_163-10t regulations simplified and exact methods the sec_1_163-10t regulations provide two methods for determining a taxpayer’s qualified_residence_interest when debt exceeds the applicable limitation sec_1_163-10t describes a simplified_method and sec_1_163-10t describes an exact_method under the simplified_method interest on all secured debts is multiplied by a fraction the numerator of which is the adjusted purchase_price of the qualified_residence and the denominator of which is the sum of the average balances of all secured debts since enactment of obra the dollar_figure acquisition_indebtedness limitation and the dollar_figure home_equity_indebtedness limitation must be substituted for the adjusted purchase_price when the simplified_method is used a taxpayer is required to treat interest on all excess debt as personal_interest under the temporary regulations sec_1_163-10t under the exact_method the amount of qualified_residence_interest is determined on a debt-by-debt basis by comparing the applicable debt limit for the debt to the average balance of each debt the applicable debt limit is an amount that is different for each debt and is the lesser_of the fair_market_value of the residence on the date the debt is secured and the adjusted purchase_price of the qualified_residence at the end of the taxable_year reduced by the average balance of each debt that was previously secured_by the qualified_residence if the average balance of the debt does not exceed the limitation for that debt all the interest on that debt is qualified_residence_interest if the average balance of the debt exceeds the limitation the amount of qualified_residence_interest is determined by multiplying the interest_paid or accrued with respect to the debt by a fraction the numerator of which is the applicable debt limit for that debt and the denominator of which is the average balance of the debt under the exact_method a taxpayer is permitted to treat interest on debt that exceeds the limitations according to the use of the debt proceeds under the interest tracing_rules in sec_1_163-8t sec_1_163-10t with the substitution of the new statutory limitations into the exact_method described in sec_1_163-10t the regulations may be applied as modified by the statutory changes for example assume a taxpayer owns one qualified_residence that secures the following debts incurred in this order first dollar_figure acquisition debt second dollar_figure home equity debt allocated to personal expenditures third dollar_figure allocated to business expenditures under the new statutory limits the applicable debt limit for the first dollar_figure debt is dollar_figure million all of the interest on which is deductible the applicable debt limit for the second dollar_figure debt is dollar_figure 25ths of the interest on which is deductible and the applicable debt limit for the third dollar_figure debt is dollar_figure reduced by the previous dollar_figure debt however since the third debt is allocable to business presp-120431-11 legislative_history the legislative_history to the obra changes discusses the allocation of interest in the house committee report to the omnibus budget reconciliation act of h_r rep no at page the report states it is anticipated that the internal_revenue_service will issue regulations describing the proper method for allocating interest on excess amounts of debt in the interim until such regulations are issued a reasonable method of allocation should be used an example of a reasonable method of allocation is to ascertain which debt is the debt that exceeds the limitation by taking debt into account in the chronological order in which it was incurred or most recently refinanced with the most recent debt or portion thereof treated as the amount of debt that exceeds the limit it is anticipated that the internal_revenue_service will issue regulations describing the proper method for allocating interest on excess amounts of debt in the interim until such regulations are issued a reasonable method of allocation should be used publication publication provides a worksheet that taxpayers may use to determine their qualified_residence_interest the worksheet uses a method similar to the simplified_method in sec_1_163-10t of the regulations however unlike sec_1 10t d the instruction to line of the worksheet in publication provides that the portion of secured_indebtedness that is not qualified_residence_interest may be allocated in accordance with the use of the proceeds of the debt the instruction states you cannot deduct the amount of interest on line as home mortgage interest if you did not use any of the proceeds of any mortgage included on line of table for business investment or other deductible activities then all the interest on line is personal_interest personal_interest is not deductible if you did use all or part of any mortgage proceeds for business investment or other deductible activities the part of the interest on line that is allocable to those activities can be deducted as business investment or other expenditures interest on that debt would be deductible regardless of whether the taxpayer had elected to treat the debt as not secured_by the qualified_residence because under the exact_method the taxpayer is permitted to treat interest that exceeds the limitation as traced to the particular expenditures_for which the debt is used presp-120431-11 deductible expense subject_to any limits that apply if you used the proceeds of the mortgages on line for more than one activity then you can allocate the interest on line among the activities in any manner you select up to the total amount of interest otherwise allocable to each activity explained next thus under line of the worksheet in publication interest on a secured debt that is allocated to a trade_or_business or other deductible activity and that exceeds the limitation for qualified_residence_interest may be deductible as a trade_or_business or other deductible expenditure election to treat debt as not secured_by the qualified_residence the regulations under sec_1_163-10t and publication both state that taxpayers may make an election to treat a debt that is secured_by a qualified_residence as not secured_by a qualified_residence the election must apply to the entire indebtedness and the election is made by reporting the interest on the return as business_interest or other deductible_interest rather than qualified_residence_interest late elections have been permitted under sec_301 of the regulations a purpose of this election is to permit a debt that is allocable to trade_or_business_expenses and thus deductible without regard to the sec_163 deduction to not use up the limitation thereby causing otherwise deductible debts to fail to qualify under the limitation in addition the election permits interest on the debt to qualify as an above_the_line deduction ie deductible under sec_62 as a deduction allowable in determining adjusted_gross_income to the extent the debt is allocable to a trade_or_business or rental expenditure conclusions general principles since the legislative_history states that until regulations are issued a reasonable method of allocating debt in excess of the limitation may be used taxpayers may use any reasonable method including the exact_method and the simplified_method described in the regulations the method provided in publication similar to the simplified_method in the regulations or a reasonable approximation of those methods question may a taxpayer use the exact_method in sec_1_163-10t to determine the amount deductible as qualified_residence_interest when the taxpayer has debt that is secured_by a qualified_residence but the debt exceeds the acquisition and or home equity debt limitations sec_1_163-10t states for purposes of this section a taxpayer may elect to treat any debt that is secured_by a qualified_residence as not secured_by the qualified_residence an election made under this paragraph shall be effective for the taxable_year for which the election is made and for all subsequent taxable years unless revoked with the consent of the commissioner presp-120431-11 conclusion a taxpayer may use any reasonable method including the exact_method to determine the amount deductible as qualified_residence_interest when debt exceeds the acquisition and or home equity debt limitations regardless of which reasonable method is used a taxpayer may allocate the amounts that exceed the limitations in accordance with the use of the debt proceeds as provided in sec_1_163-10t and the instructions to line of publication question if a taxpayer may use the exact_method must the taxpayer elect under sec_1_163-10t to treat the debt as not secured_by the qualified_residence in order to allocate the interest on the part of the debt that exceeds the qualified_residence_interest limitations according to the use of the proceeds as provided in sec_1_163-8t conclusion a taxpayer using the exact_method or any other reasonable method is not required to make the election under sec_1_163-10t in order to allocate the interest on the part of the debt that exceeds the qualified_residence_interest limitations under sec_1_163-8t the election under sec_1_163-10t applies only to the whole amount of a debt and not to part when the election is made under sec_1_163-10t the entire debt is treated as not secured_by the residence when the election is not made only the portion of the debt that exceeds the limitation is traced according to the use of the debt proceeds question if a taxpayer uses the simplified_method may the taxpayer allocate excess_interest under the interest tracing_rules of sec_1_163-8t without making an election under sec_1 o to treat the debt as not secured_by a qualified_residence conclusion a taxpayer using the simplified_method may allocate excess_interest under the interest tracing_rules of sec_1_163-8t as described in the instruction to line of the worksheet in publication without making an election under sec_1_163-10t the method provided for in publication is another reasonable method allowed by the legislative_history case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views temporary or final regulations pertaining to one or more of the issues addressed in this memorandum have not yet been adopted therefore this memorandum will be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in the memorandum please call if you have any further questions presp-120431-11 cc samuel berman special counsel office of division counsel small_business self employed
